         Case 20-35474 Document 79 Filed in TXSB on 01/25/21 Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                                         ENTERED
                                                                                                          01/25/2021
In re                                                 §
                                                      §                                      No. 20-35474
EAGLE PCO LLC, et al.1                                §                                        Chapter 11
                                                      §                              Jointly Administered
                                  Debtor.             §


        ORDER AUTHORIZING EMPLOYMENT OF SPECIAL LITIGATION COUNSEL


        The Court, having considered the Application to Employ Phelps Dunbar, LLP (the

“Firm”) as Special Litigation Counsel Pursuant to 11 U.S.C. § 328(a), filed by the Debtor, Eagle

PCO LLC, (the “Movant”), is of the opinion that the requested relief is in the best interest of the

estate and its creditors; that the Firm represents no interest adverse to the estate in the matters

upon which they are to be engaged and are disinterested persons within the definition of 11 U.S.C.

§ 101(14); and that the application should be approved.

        IT IS THEREFORE ORDERED THAT:

        1. The Debtor-in-Possession’s Application to Employ Phelps Dunbar, LLP as Spe-
           cial Litigation Counsel is approved subject to the conditions listed in this Order,
           both Eagle PCO LLC and Eagle Pressure Control LLC, as Debtors-in-Posses-
           sion, are authorized to employ Phelps Dunbar, LLP as special litigation counsel
           in accordance with the terms and provisions of the Application.

        2. The Court approves the designation of Michael E. Streich as the attorney-in-
           charge.

        3. Neither the Debtors nor the Estates shall be required to pay any invoice of
           Phelps Dunbar, LLP until an amended application to employ is filed and ap-
           proved.



1
 The Debtors in these Chapter 11 cases are: (a) Eagle PCO LLC (No. 20-35474) and (b) Eagle Pressure Control LLC
(No. 20-35475).



                                                  Page 1 of 2
        Case 20-35474 Document 79 Filed in TXSB on 01/25/21 Page 2 of 2




       4. Phelps Dunbar, LLP shall not be allowed to withdraw from representing the
          Debtors until such withdrawal is authorized by Court order.

SIGNED
  January this _____ day of January 2021.
           25, 2021



                                                          _____________________________
                                                          Eduardo V. Rodriguez
                                                          United States Bankruptcy Judge




                                            Page 2 of 2
